RYMER, Circuit Judge,
dissenting.
I agree with the majority that the tribes have a keen interest in gaming compacts, and that their interest in future compacts could be affected as a practical matter by the outcome of this litigation. However, the relief sought in this case does not affect existing compacts; it concerns only the Governor’s authority under state law to enter into gaming compacts prospectively. And, while unquestionably substantial and important, the tribes’ interest is not a legally protected interest that may not be *1028resolved in their absence. This is because the existing compacts do not have an automatic term of renewal. If they did, the majority’s reasoning would be entirely persuasive. But in fact the Governor has unfettered discretion to renew or not to renew, for any reason or for no reason. That being the case, existing rights of absent tribes are not implicated by resolution of this dispute. Therefore, Makah Indian Tribe v. Verity, 910 F.2d 555, 559 (9th Cir.1990), which held that a tribe with treaty rights was not a necessary party to litigation seeking prospective changes in the administrative process for determining ocean fishing rights, controls rather than Kescoli v. Babbitt, 101 F.3d 1304, 1309-10 (9th Cir.1999), and Clinton v. Babbitt, 180 F.3d 1081, 1089 (9th Cir.1999), in both of which changes were sought in the terms of existing agreements to which tribes were parties. Accordingly, I would hold that the compacting tribes are not necessary (thus not indispensable) parties for the reasons stated by the district court. American Greyhound Racing, Inc. v. Hull, 146 F.Supp.2d 1012, 1042-1049 (D.Ariz.2001).